Cabret, Associate Justice,
concurring in part and dissenting in part.
I agree with the majority that the Superior Court erred by relying on Federal Rule of Civil Procedure 11(c) to sanction attorney Rohn.1 I also agree with the majority that the Superior Court has both statutory and inherent authority to impose sanctions. I write separately because, unlike the majority, I believe that this Court, by relying on the Superior Court’s statutory and inherent authority to sanction, can affirm the court’s decision without disturbing its underlying factual grounds for sanctions, namely, Rohn’s blatant noncompliance with its lawful case-management deadline.
It is well established that the Superior Court has broad discretion in managing its own docket. See Rivera-Mercado v. Gen. Motors Corp., 51 V.I. 307, 323-24 (V.I. 2009) (Swan, J„ concurring) (“[Cjourts have broad discretion to manage their dockets[.]” (citation and internal quotation marks omitted)).2 In this case, after a series of omnibus scheduling orders, the Superior Court ordered that fact discovery close on October 19, 2012, *773and that all dispositive motions be filed by November 30, 2012. And once the defendants filed their dispositive motions, the Superior Court ordered Rohn to submit all responsive materials by May 17, 2013. Notwithstanding the court’s order, on April 7, 2015, and without leave, Rohn submitted two witness affidavits in support of her client’s oppositions to summary judgment. Defendants quickly moved for sanctions, and on October 16, 2015, the court granted defendants’ motion under Federal Rule of Civil Procedure 11(c), explaining that
Inasmuch as there was no compliance with the rules with respect to filing additional submissions after the close of the briefing schedule, and no request for extension of time to file, and there being no excusable neglect shown, the [cjourt determines that there was no good-faith basis for filing these affidavits.
(See also J. A. 5 3 (“Essentially, well after this matter was fully briefed, Plaintiff filed two affidavits in support of the Plaintiff[’s] opposition[s] to the pending motion[s] for summary judgment.... There was no leave sought to file these after our oral arguments.”).) The court awarded attorney’s fees and costs in a March 2, 2016 order, again explaining that Rohn could not, “absent a court order to the contrary,” submit additional evidence in opposition to summary judgment “two years after the briefing process was closed and a hearing held.”
In light of these repeated and explicit findings, I believe that it is clear that the court based its decision to sanction Rohn on her noncompliance with its case-management deadline. And although the court erroneously relied on Federal Rule 11(c), there is little doubt that it could have exercised either its statutory authority, see Molloy v. Independence Blue Cross, 56 V.I. 155, 191 n.11 (V.I. 2012) (“The failure to follow a Superior Court order can be grounds for sanctions against the party or its attorney.” (citing in part 4 V.I.C. §§ 243, 244, 281, 282)),3 or its inherent authority, *774see In re Burke, 50 V.I. 346, 351 (V.I. 2008) (‘“[CJourts ha[ve] inherent power to impose sanctions in order to control [their] docket[s] and promote judicial efficiency.” (citation and internal quotation marks omitted)),4 to sanction Rohn for her conduct. The majority does not take a contrary position, but instead declines to consider these alternative grounds for affirmance, explaining that ‘“doing so would constitute an encroachment upon that court’s discretion.” (Maj. Op’n 7 (citations and internal quotation marks omitted).) Notwithstanding the facial appeal of the majority’s reasoning, a detailed analysis reveals its shortcomings.
The majority’s decision to remand relies on three cases. In two of those cases, Crowe v. Smith, 151 F.3d 217 (5th Cir. 1998), and Pierce v. F.R. Tripler & Co., 955 F.2d 820 (2d Cir. 1992), the appellate court, having rejected the trial court’s factual grounds for sanctions, declined to affirm *775on alternative factual grounds not relied on by the trial court. Crowe, 151 F.3d at 238-40 (explaining that even though the record supported a finding that some of the attorneys made misrepresentations, the sanctions could not be affirmed on that basis because the trial court relied on alternative grounds); Pierce, 955 F.2d at 831 (explaining that even if there was a factual basis to believe that the sanctioned defendant had moved “to disqualify plaintiffs attorney and her law firm by forcing [her] to testify,” the sanctions could not be affirmed on that basis because the trial court “made no such findings here”). The difference between those two decisions and the case at hand, however, is that unlike in those cases, we are not asked to rely on factual grounds any different from those already explicitly and repeatedly relied on by the trial court, namely, that Rohn, without leave of the court, filed two affidavits in opposition to summary judgment nearly two years after the deadline imposed by the court’s case-management deadline. The majority’s third case, Arab American Television v. Union of Radio & Television of Arab Republic of Egypt’s Ministry of Information & Communication, No. 97-55190, 1998 U.S. App. LEXIS 13150 (9th Cir. 1998), appears applicable, but on closer inspection, presents its own problems. In Arab American Television, the Ninth Circuit, when asked to affirm sanctions on alternative legal grounds, declined to do so, explaining that the movant “does not cite precedent authorizing an appellate court to impose sanctions on an alternative ground not relied on by the trial court, and we have found none.” 1998 U.S. App. LEXIS 13150, at *6 (emphasis added). The Ninth Circuit then cited Pierce and concluded that it could not “affirm an award of sanctions on different . . . legal grounds than those upon which the district court relied.” Id. Fortunately, this Court is not bound by the Ninth Circuit’s reasoning in Arab American Television. See Hughley v. Gov’t of the V.I., 61 V.I. 323, 337-38 (V.I. 2014) (“[I]t is well established that the court of last resort for a state or territory is not bound by decisions of its regional federal court of appeals or any other lower federal court — even those interpreting the United States Constitution — but need only follow the United States Supreme Court[.]” (collecting cases)).
Contrary to the Ninth Circuit’s suggestion, precedent did exist at the time of Arab American Television to affirm sanctions on alternative legal grounds. In 1997, the Seventh Circuit evaluated a challenge to sanctions imposed by a bankruptcy court under 28 U.S.C. § 1927 for repeated failures to comply with the court’s scheduling orders. In re Volpert, 110 *776F.3d 494 (7th Cir. 1997). The Seventh Circuit, instead of resolving whether section 1927 authorized the bankruptcy court to impose the underlying sanctions, relied on an alternative legal basis, 11 U.S.C. § 105(a), to affirm the sanctions. 110 F.3d at 500-01. Since Volpert, a number of courts have embraced the idea that alternative legal grounds — as opposed to alternative factual grounds — can be considered in evaluating whether sanctions are appropriate. See, e.g., Toll v. Am. Airlines, Inc., 166 Fed. Appx. 633, 636-37 (3d Cir. 2006) (affirming dismissal sanction on alternative legal grounds); Tyler v. Prince George’s Cnty., 16 Fed. Appx. 191, 192 (4th Cir. 2001) (affirming dismissal sanction on alternative legal grounds); Berzins v. Berzins, 306 Conn. 651, 51 A.3d 941, 946-48 (2012) (considering alternative legal grounds, but declining to affirm sanctions where the trial court’s factual findings were insufficient under state law). Even this Court has recognized the appropriateness of evaluating alternative legal grounds for affirmance in the interests of judicial economy. See, e.g., Rennie v. Hess Oil V.I. Corp., 62 V.I. 529, 541-53 (V.I. 2015) (considering alternative legal grounds for dismissal); cf. Rivera-Moreno v. Gov’t of the V.I., 61 V.I. 279, 313-21 (V.I. 2014) (considering legal issues raised for the first time on appeal).
But beyond these case law shortcomings, the majority’s decision also suffers from an important practical difficulty — the judge who imposed the underlying sanctions is no longer on the bench. And by purporting to avoid “encroachment upon that court’s discretion,” (Maj. Op’n 7 (emphasis added)), the majority is merely remanding the matter to a different judge less familiar with the case, which will undoubtedly result in the additional, unnecessary waste of judicial resources within this jurisdiction. See First Bank Bus. Capital, Inc. v. Agriprocessors, Inc., 602 F. Supp. 2d 1076, 1093-94 (N.D. Iowa 2009) (explaining that where a court had “already expended a significant amount of time and effort working on [a] case,” judicial efficiency would be undermined if the court simply “dump[ed] th[e] case on a [different trial] court judge . . . who is wholly unfamiliar with the case”); Ingles v. Toro, 438 F. Supp. 2d 203, 215-16 (S.D.N.Y. 2006) (noting that “it would be a tremendous waste of resources for the parties to have to ... seek relief from a state court judge wholly unfamiliar with the case”). Therefore, because I believe that the interests of judicial economy call for affirmance on alternative legal grounds in this case, I respectfully dissent in part.

 I note that under Promulgation Order 2017-0001, Rule 11(c) of the Virgin Islands Rules of Civil Procedure now provides that the court may impose fees and costs on an attorney if he or she “fails to obey a scheduling or other pretrial order.”


 See also A. Bauer Mech., Inc. v. Joint Arbitration Bd., 562 F.3d 784, 790 (7th Cir. 2009) (“[Trial] courts have broad discretion to manage their' dockets.” (collecting cases)); United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (same); United States v. Goodson, 204 F.3d 508, 514 (4th Cir. 2000) (same); In re NLO, Inc., 5 F.3d 154, 157 (6th Cir. 1993) (same); Findlay v. Lewis, 172 Ariz. 343, 837 P.2d 145, 148 (1992) (same); SR Acquisitions-Florida City, LLC v. San Remo Homes at Florida City, LLC, 78 So. 3d 636, 638 (Fla. Dist. Ct. App. 2011) (same); Gonzalez v. State, 2015 UT 10, 345 P.3d 1168, 1180 (Utah 2015) (same); State ex rel. Atkins v. Burnside, 212 W. Va. 74, 569 S.E.2d 150, 160 (2002) (same); Hefty v. Strickhouser, 2008 WI 96, 312 Wis. 2d 530, 752 N.W.2d 820, 828 (2008) (same).


 A sanction imposed under a court’s statutory authority for failure to comply with a court order requires, in addition to noncompliance, that the order itself was “clear and unambiguous,” and that the party did “not diligently attempt! ] to comply [with the order] in a reasonable manner.” In re Moorhead, 63 V.I. 689, 693 (V.I. 2015) (citation and internal quotation marks omitted) (evaluating sanctions under 4 V.I.C. §§ 243(4) and 281). Here, there is no dispute that the court’s case-management order was clear and unambiguous, or that despite notice from the court and defendants, Rohn did not seek leave of the court to submit her late *774filing. As a result, under our precedent, the court was well within its statutory power to sanction Rohn for her noncompliance with its case-management deadline. See In re Moorhead, 63 V.I. at 693-95 (affirming monetary sanction under 4 V.I.C. §§ 243(4) and 281 where attorney failed to attend a pretrial conference); In re Meade, 63 V.I. 681, 684-87 (V.I. 2015) (same, but attorney failed to attend a status conference).


 A sanction imposed under a court’s inherent authority requires a party to “act in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers v. NASCO, Inc., 501 U.S. 32, 33, 111 S.Ct. 2123, 115 L. Ed. 2d 27 (1991). And although the court in this case didnotuse that exact terminology in its explicit findings, instead characterizing Rohn’s conduct as taken without “good-faith,” I believe that, under the circumstances, we can, as a matter of law, either conclude that the trial court intended “lack of good faith” to mean “bad faith,” see Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 571 F.3d 1143, 1145 n.3 (11th Cir. 2009) (using terms “bad faith” and “lack of good faith” interchangeably); PSE Consulting, Inc. v. Frank Mercede & Sons, Inc., 267 Conn. 279, 838 A.2d 135, 148 n.7 (2004) (same); Patino v. Patino, 283 A.D. 630, 129 N.Y.S.2d 333, 338 (1954) (Callahan, J., concurring) (explaining that a “lack of good faith ... is the equivalent in law to bad faith”); Hoskins v. Aetna Life Ins. Co., 6 Ohio St. 3d 272, 6 Ohio B. 337, 452 N.E.2d 1315, 1320 (1983) (same); Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 283 (Tex. 1998) (noting that equating bad faith with lack of good faith is “conceptually sound”); Fidelity & Deposit Co. of Md. v. Wu, 150 Vt. 225, 552 A.2d 1196, 1199 n.4 (1988) (using terms “bad faith” and “lack of good faith” interchangeably), or conclude that the court’s findings, particularly Rohn’s failure to seek leave to submit her untimely filing, “were sufficiently concise and based on clear evidence so as to amount to the bad faith required to impose sanctions.” DLC Mgmt. Corp. v. Town of Hyde Park, 163 F.3d 124, 136 (2d Cir. 1998) (affirming trial court’s imposition of sanctions where court found that the defendants had acted in “conscious disregard of their' discovery obligations’); see Optyl Eyewear Fashion Int’l Corp. v. Style Companies, Ltd., 760 F.2d 1045, 1051 (9th Cir. 1985) (affirming trial court’s imposition of sanctions without express findings of “recklessness or bad faith,” explaining that remand was not necessary where it had “a complete understanding of the issues [from the record] without the aid of separate findings” (citations and internal quotation marks omitted)).